FERGUSON, Senior Judge
(concurring in the result):
I would apply the literal language of Article 31. No plainer nor clearer language may be imagined than “[n]o person subject to this chapter . . . .” With the sole noteworthy exception of this introductory phrase of this proscriptive article, we never have hesitated to apply the clear and plain *206meaning of a statutory or Manual10 provision11 and the perpetuation of this deviation is in my estimation unwarranted.
This Court’s mandate is to apply and, when necessary, to interpret the law, not to ignore statutory language which lends itself to but one meaning. Furthermore, the reason for this broad literal proscription imposed by Congress is illustrated by the case at bar. In the military, unlike civilian society, the exact relationship at any given moment between the ordinary soldier and other service personnel in authority (i. e., commissioned and noncommissioned officers) often is unclear. In the civilian experience, it is unlikely that anyone to whom Miranda12 might apply would question someone else other than in the former’s official capacity — that is, as a law enforcement officer. However, in the military a company commander may advise or question a member of his command for any of a number of different legitimate reasons, only one of which might relate to a criminal offense. Thus, to simplify matters, and in recognition of the superior/subordinate atmosphere inherent in the military not present in the civilian structure, the requirement is broader in the former than in the latter.
Ever since this Court, in interpreting the broad and literal language of Article 31, determined that it ought not be given its clear and plain meaning, we have seen in repeated instances the difficulty the military seems to have in applying a more narrow proscription such as the “official capacity” standard. Whether that difficulty stems from a deficiency on the part of this Court in making clear the standard or from a resistance of sort on the part of those in the military who must apply it on the scene, is arguable. Whatever the causation giving rise to them, these cases serve to illustrate the wisdom of the Congress in removing from consideration such irrelevant factors as whether the questioner did or did not ask his questions in an official capacity. Thus, when any person subject to the Uniform Code of Military Justice questions a person suspected or accused of a violation of the Code without first advising him of his pertinent rights, he has thereby violated Article 31 and any further inquiry is immaterial to the legal conclusion of inadmissibility of the result of such interrogation.
Therefore, since a literal application of Article 31 will exclude the early statements and since I agree with the Chief Judge that the subsequent admission was tainted by those preceding, I concur with my brothers in the required disposition, but for the reasons stated, I am compelled otherwise to withhold my concurrence.

. Manual for Courts-Martial, United States, 1969 (Rev.).


. See, e. g., United States v. Sosville, 22 U.S.C.M.A. 317, 46 C.M.R. 317 (1973); United States v. Jordan, 22 U.S.C.M.A. 164, 46 C.M.R. 164 (1973); United States v. Thomas, 13 U.S.C.M.A. 278, 32 C.M.R. 278 (1962); United States v. Davis, 12 U.S.C.M.A. 576, 31 C.M.R. 162 (1961); United States v. Hardy, 11 U.S.C.M.A. 487, 29 C.M.R. 303 (1960); United States v. Price, 7 U.S.C.M.A. 590, 23 C.M.R. 54 (1957); United States v. Leach, 7 U.S.C.M.A. 388, 22 C.M.R. 178 (1956); United States v. Dickenson, 6 U.S.C.M.A. 438, 20 C.M.R. 154 (1955); United States v. Williams, 4 U.S.C.M.A. 241, 15 C.M.R. 241 (1954); United States v. Benson, 3 U.S.C.M.A. 351, 12 C.M.R. 107 (1953); United States v. Williams, 2 U.S.C.M.A. 430, 9 C.M.R. 60 (1953); United States v. Lucas, 1 U.S.C.M.A. 19, 1 C.M.R. 19 (1951).


. Miranda v. Arizona, 384 U.S. 436, 86 S.Ct. 1602, 16 L.Ed.2d 694 (1966).